Opinion by
Wickham, J.,
The appellants obtained judgment before a magistrate against Mary Belber, on November 16, 1896, and three days later filed a transcript thereof in the court of common pleas No. 4, of Philadelphia county, having first issued an execution in the magistrate’s court, to which there was a return of nulla bona.
The Act of June 24, 1885, P. L. 160, provides, “ That in all cases where a judgment has been obtained before a justice of the peace, city recorder, magistrate or alderman, of this commonwealth, and no appeal or certiorari has been taken to said judgment, and a transcript of said judgment has been filed in the office of the prothonotary of the county where said judgment is obtained, such judgment shall thereafter be and have all the force and effect of a judgment originally obtained in the court of common pleas of said county.” On the day the transcript was filed a fieri facias issued on the judgment thereby created, and a levy was made on personal property of the defendant, subject to the lien of a prior fieri facias for $812.35, issued from common pleas No. 3, in favor of M. Y. Belber. The sheriff, a day later, sold this property on both writs and another issued contemporaneously with that of the appellants in favor of a third creditor, realizing $440. The appellants, before the return day of any of the writs, presented a petition in common pleas No. 3, alleging inter alia, that the judgment in favor of M. Y. Belber was given without consideration, to hinder, delay, and defraud the petitioners and other creditors of M. Belber, and praying that the proceeds of sale should be ordered into court and an issue granted. On this petition the court granted a rule on the sheriff and M. Y. Belber to show cause.
An appeal, from the judgment of the magistrate in favor of the appellants, was taken by the defendant, M. Belber, on November 27,1896, and filed the same day in common pleas No. 1. On November 28, 1896, the rule to show cause issued in com*363mon pleas No. 3, was discharged. On December 3, 1896, the' defendant took a rule, in common pleas No. 4, to strike off the appellants’ judgment entered on the transcript, which rule, after hearing, was discharged, for what reasons we know not, nor need we here inquire.
It will hardly be seriously contended that the taking and filing the appeal did not ipso facto annul the judgment. The proceedings on the appeal are de novo: Hastings v. Lolough, 7 W. 540 ; Felton v. Weyman, 10 Pa. 70. A plaintiff cannot prevent this result by hurriedly taking a transcript to the prothonotary’s office, provided the defendant, within the time allowed him by law, take and enter his appeal.
If, by record evidence, the plaintiff in the first execution against Mary Belber was able to show that the appellants’ judgment had ceased to exist, and this it seems was done, the appellants had no right to an issue, for they had lost their standing to claim, as against the first execution creditor, any part of the fund which was still in the grasp of the law. As Justice Sharswood says, in Sheetz v. Hanbest’s Executors, 81 Pa. 100, an execution creditor engaged in a contest regarding the distribution of the proceeds of a sheriff’s sale may displace another creditor’s lien by establishing “ any matter of defense, arising subsequent to the judgment, which the defendant himself could do in an action of debt or scire facias upon it.” A scire facias to revive may be defeated by proof of a collateral agreement that on the occurring of a certain event, to take place after the entry of the judgment and which has so taken place, the judgment shall have no farther efficacy: Hartzell v. Reiss, 1 Binn. 289: Bown v. Morange, 108 Pa. 69; or a discharge in bankruptcy, where the judgment was a provable debt, at the time of the adjudication, may be shown with like effect: Spring Run Goal Co. v. Tosier, 102 Pa. 342. So also release, accord and satisfaction, or payment may be successfully set up.
In the present case the appellants’ judgment died on November 27, 1896, .and their right to take out of court any part of the proceeds, realized from the sale of the defendant’s goods, could be legally denied by any other creditor having a lien on the fund, the latter being insufficient to pay all the claims.
Decisions to. the effect that property, sold on execution under a voidable judgment, or on a judgment appealed from, cannot *364be reclaimed from the purchaser, rest on a well known principle not applicable here. Patterson v. Peironnet, 7 W. 337, cited for appellants, when analyzed, does not conflict with the views on which we decide the case in hand. All that was actually decided there was that the buyer of goods regularly sold on execution by the constable before appeal taken, was entitled to retain them. No question as to the disposition of the proceeds of sale between parties claiming as lien creditors arose or was considered. The case also differs from the present one in other respects.
We are of the opinion that had an issue been granted, M. Y. Belber might have successfully resisted the appellants’ attempt to take any part of the fund out of court, hence there was no error in refusing the petition.
The order discharging the rule to show cause is affirmed, and appellant directed to pay the costs.